OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN




Hon. Charley Lookhart
State Treasurer
Austin, Texas

Dear Sir!




                                                                   ,




                                                                       ,.,


                                                              ‘.




                                      The euroitor is a w0-

    my understanding that her life expeotanoy aooording
    to the Amerioati Experience Table of Morfelity is
    approximately sixteen years.   Or oourse, ehe may
    live 10nger or she may die prior to that 4a.te. The
    i315,OOO.OO note beers no lnterest.w
1
i

1 Eon. cberley Lo&hart, page 2.


            The statute luvalved In this queetbn lo Artdole
[ 7C47e, Vernon's Annotated Revised Uiril Statutes of Texas,
  t2.eRertlnent parts or which read as follows%
t          *(a) Exospt es herein ot-herulseprovided  there
r     is hereby bwlcad end assessed a tax of Ten (lO#) Cent.8
      on each One Hundred ($100.00) Dollars or freotlon
      thereof, over the first Two Hundred (~eOO.00) Dollars,
      on 011 notom.and obllgstlorm 8eoured by ohsttel xort-       *
      gage, deed of.trnst, mohatio*8 lien oontract, vendor*8          t,
      lien, oondltiooal sales ocntraot and all instrumer&soi
      6 similar naturewhich are filed or reoorded    In the of-
      fice of the County Clerk under the Reglstrstlon Laws or
      this State; yrorlded that no tax  shall be levied on
      instrumnts aeouring an mount 0r ho fiundrea ($200.00)
      Rollars, or less. Arter the erre0tire date 0r this Aot,
      except as hereinafter provide4, no suoh lhstrrment sh.all
      be filed or recorded by any Gcuntf Clerk fn this 4tat.e
      until there haS'beeu afitied to auoh lnstrusont stamps
      In eoccrdsnoe with the prorlnions ot thie seation;pro-
      riding fuxther that should the Instrument filed in the
      orrio  0r the county Clerk be soourity~oran obligation
      that has property plewd    as seourity in e state or
      3tatos other than Texas, tha tax shall be besod, upon the
      reasonable uash~ralue or all property pledged in Texas
      in the propcrWm+hat     oefd property In Texas bears to
      the total value ei the property securing the -obligations
      and, protldlne; further that, except as to renewals or
      extenalous ot accrued interest., the provisicns of this     /
      section shell hot.%pRly to iustruuenta gives in re-
      newal or extensions of lnstruments~thereto~oxe stamped
      under the provisions 0r thls Act or th6, cm  aimnded
      hereby, an4 shall not apply to instmments eivsn in
      the refundfog ore existing bond5 or,obllgations where
      the preceding instrummt.ot   SeOUrity wss stamped in
      aocor4anoewith this Act or the on8 asended hereby;
      grovi4e4 further that the tax levied in this kct 'shall
      apply to only one lnstrusmnt, the one or the greetest
      denoulnatlcn, where several lnatruxente are contempo-
      raneously execute4 to seoure one obligationi end pro-
      vi484 further that when onoe stamped %sQjrovided
  keHin, an     instrwooot~raey           be reaordsd in any number
  or oountlee    in     this     btate    without   aeain~be*        so
  atazqed. This motion ehall not apply to Instruments,
  notes, Or OthBr Obii@tiOI3S ta.keXIby Or 011 behalf Of
  the United States or 0r the state OS Texas, or tiny
  uorporate qenoy   or lnetrmvmtallty of tke United
  states, or of the Stats of Texas in osrrying oat a
  mvernmntal    purpose eS expressed in any dot of the
  Corqres8 or the United Citates or ot the Idglalature
  ot  the %ate  of Texas, nor shall the protialons or
  this seotlon spply to obll~ations or lnstrutmnta   se-
  oured by liens on aropa and tara or agricultural
  ?roduots, or to livestook  or ima laplaaents, or 88
  abstraat  or judgment.

       "Tr the amout mowed    by en instrument is not
  expreosed tbersia, or Ii any part of the eeourity de-
  sorlbed in any auoh instrumoatappears to be, loaatad
  without the &ate or Texas, the County Clerk shall
 MIC&Iire   PrOOf     b’p   Yritt8B      Srfid0Vit~UOf    eUG?h   hot8    (18
 my be neoeeaary to de+m.l.ne the amount or the tax
 due.

      "(b) Bsymemt of the tax  eu hereby levIed ahall be
 erldenoed by sfilxlng the stamps herain provided Sor,
 to ell lnntrwnents 1nuUaded within the provlo5ons ot
 the ;tot,and It shall be the duty of the,Stats Trees-
 uror at all times to keep a supply 0r suoh stelEps on
 heed for sale to any person u~oa dezmad end payment
 therefar, and the St&to Treasurer ehall at the request
 or any County Clerk or the State oi Texas aoaoigz3 sold
 stamps to the dimr8nt   County Clerm.  . . . . *

          This statute wos aolwtruad in the a880 of City of
lene v.    Fryar,~143 3. Xc (End) tXi4,im -ahl(rhthe Court
dr

       *...     Zn our opinion, the tax 10 not b property
  tax, but one uot InappFogriately daslgnated 6s a grivi-
  lege tsx; that it la Sot levied upon thu %aker al notes
  or other oblig.stiona nor u;on the owners thereof izorely
  aa auoh, but upon the privilege of Such &rkerS to hsve
  the sl;eoifiod lieno fllod and/or reaorded under  the
  ragistratlon law.    36 tax, 3ie thtik, i5 poprly     to
  be clsasirled wltb those dsslpnstod by Corpus Juris, sa
  a ,'.aorfgagerecordin& tax+ or in alailzr trcrti. 61 C. J.
  seas. ze70-23c3, inclusive.'
          n. . . .

           "-;'hIlethsre is Is;l%u.ci~1% mid  :rt. ?04?e which
     isports tSa levy of the tex *on all notes zti oblige-
     tiow* ( seze being further desoribed 3s *seoured by
     ohsttel nort@@,     deed of trust, nechario~s lien con-
     trsot, vendor~s lien, cosditIom1     sales aontmct end
     all Inetrumnts OS s sirollar mture rhirrh cre filed
     or reoorded in ths 0iriea or the .Countp Clerk under
     the ~egintr~tlon Lews of t~;tisStatel, nevertheless,
     ve think, the statute Is properly    to be ooustrtied as
     levying the tex not ugmi debts or evidences oi debts,
     but upon the privilege or the lien holder to eoquire
     the benefits of the ro~lst.ratI~oa1~s.     .:nessentlel
     to the llbbillty of r,nyone for g;Ymeut of the tax Ia
     t&it the 11~ be *illed or raoorded In tbe orride or
     the County Clerk.*.    . . . t&o mfemnoe   to *notes and
     other ebll3atiann* In term 8% tlmugli the levy us6
     made thereon uea only for the purpais4of'sdopting the
     xteasur% 0r the t%x levied upo% the privilege or the
     ounsre OS suoh no8sa and other obl,ligetlone  to have
     the apeolried seooritder tikerer@xPiled and moor&d
     under the regletration    1mm.*


          It is apparent froze the word% or the statute end the
holding in the o%%e of 'Jity of Abllene Y. Pryar, aupm,~ that
the tax i% umasured by the enoant of the obligation sea&mod by
the Men Instrument on ahioh the atrmpps mast be plsoed b&ore
it ir,reoorded.

           ‘r;ebelieve t&it ojLy that amount of the obligation
that ia oertcin, - the amount that will ianquestIonably booom
d-e - is 811 thet em be Wed In oaloulatirngthe amount of
Btsmps  that mot be plaoed on the in%truf#ut% scouring the
8arie. In Attorney Cenerel'-6 Opinion Xo. O-333, dated Maroh
Z7, 1939, oonstruinp &Male     7047e, V. A. C. S., (which reed
prsatlcelly the eem on this feature 8% the present statute)
the question ~8s a%ked whether ox not tex 6telps should be
required on reoorded lien Instruments seaurlng 'Ml debts
owing by the nortgtqror to the norteegee and any future ad-
vanceaw , snd It was held Veturn   advsnoemants refit be die-
regerded In %rrIv:q at the amount of the tar, %ueh odvemm-
ltiantsbeing indefinite end lncageble of s%oertatiz!entW.
m.         Charlay Lookhart, page 5.


Thg mna holdin8 wee neds In Attorney Oeneral*s Opinion No.
0~1787, dated January 2.3, 1940, owstrulnq the I;reaent
&,stute.

                In tb.lscase tLa o&y amount OS the okllgetlon
thet       is oertein, - the only ?imoantthat will unquestionably
weoae due, - Is the $15,000.00 peymfmt thet will kecxme
due when t&s survl.ving bsneflolnry dies. The ottsr    payments
~7 never beemae due.    They xl.11 never beccme dne if  the stsr-
vfqw   benefielary die% immediately, that is, whather or not
may beoome due depend% upon said person lirim, and that
~queatlonably 1% *indefinite and incapsble o? ascertslnacnt".
~8 was 60 well %tated in that early sohool book, the New
g&and Trimerr
                "Our days beeIn with trouble here,
                    Cur life Is but a #pan,
                 And eras1 death, la always mar,
                    90 Smil a thh     is men.-

                Our aamer   to your inquity Is that the fixed final
pymont  of $15,OOO.O0 is all that oen ba used In aaloulating
the atamp tar due under Artlole 7047e on the recording o? the
in,strment 1~pu%8tiOn,  and that the obllgetlons th0 papsent
oi which depend upon the life of a abrtaln perhon sre too in-
derinite to be used In aalouleting the tax.

                                              Tour% very truly